 1   CLAYTON E. CLEMENT State Bar No. 42751
     DAVIN R. BACHO State Bar No. 282613
 2   CLEMENT, FITZPATRICK & KENWORTHY
     3333 Mendocino Avenue, Suite 200
 3   Santa Rosa, California 95403
     Telephone: (707) 523-1181 Facsimile: (707) 546-1360
 4   Email: cclement@cfk.com jlyons@cfk.com

 5   Attorneys for Claimants James Bennett Keegan Jr.
      and Diane Elaine Keegan, Trustees of the Keegan
 6    Family Trust Dated 9/4/1997

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                            Case No. 2:18-cv-00799-KJM-CKD
11
                           Plaintiff,
12                                                        STIPULATION AND ORDER TO
            v.                                            WITHDRAW VERIFIED CLAIM OF
13                                                        LIENHOLDERS, JAMES BENNETT
     REAL PROPERTY LOCATED AT 2033                        KEEGAN JR. AND DIANE ELAINE
14   BASTONA DRIVE, ELK GROVE,                            KEEGAN, TRUSTEES
     CALIFORNIA, SACRAMENTO COUNTY,
15   APN: 119-1860-037-000, INCLUDING ALL
     APPURTENANCES AND IMPROVEMENTS
16   THERETO, et al.
17                         Defendants.
18

19

20           IT IS HEREBY STIPULATED by and between claimants James Bennett Keegan, Jr.
21   and Diane Elaine Keegan, Trustees of the Keegan Family Trust Dated 9/4/1997 (“Claimants”), by
22   and through their counsel, and Plaintiff, the United States of America (“Plaintiff”), by and through
23   its undersigned counsel, Kevin C. Khasigian, Assistant U.S. Attorney, as follows:
24                  1. Claimants asserted a lienholder interest in the defendant property located at
25                      5759 Muskingham Way, Sacramento, CA 95823; APN: 117-1280-034-0000
26                      (“Defendant Muskingham property”).
27                  2. The loan has since been satisfied and Claimants no longer have an interest in
28                      the Defendant Muskingham property.

     STIPULATION AND ORDER TO WITHDRAW CLAIM
                                                                                                       -1-
 1                  3. Accordingly, Claimants hereby withdraw their Claim filed May 30, 2018

 2                      (Document 7) in the above-captioned case with respect to the Defendant

 3                      Muskingham property.

 4                  4. To the extent required under the Federal Rules of Civil Procedure, Rule 41(a),

 5                      Plaintiff agrees to dismiss with prejudice Claimants in the above-captioned case

 6                      pursuant to the Federal Rules of Civil Procedure, Rule 41(a). Defendant

 7                      Muskingham property is the in rem defendant.

 8                  5. Each party hereto is to bear its own costs.

 9                  6. Claimants are hereby removed from the Service List for the above-captioned

10                      case.

11
            Date: July 15, 2019                    CLEMENT, FITZPATRICK & KENWORTHY
12
                                                   By:    /s/ Clayton E. Clement
13                                                        Clayton E. Clement
                                                          Attorneys for Claimants James Bennett
14                                                        Keegan, Jr. and Diane Elaine Keegan,
                                                          Trustees of the Keegan Family Trust Dated
15                                                        9/4/1997
16          Date: July 17, 2019                           McGREGOR W. SCOTT
                                                          United States Attorney
17
                                                          /s/ Kevin C. Khasigian
18                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
19

20                                                 ORDER

21          The Court has read and considered the Stipulation to Withdraw Claim by James Bennett

22   Keegan, Jr. and Diane Elaine Keegan, Trustees of the Keegan Family Trust Dated 9/4/1997, and

23   Plaintiff, United States of America, by and through their respective counsel (collectively, the

24   “Parties”). For the reasons stated in the Stipulation and for good cause shown, IT IS HEREBY

25   ORDERED as follows:

26                  1. The Stipulation is approved.

27                  2. Claimants Verified Claim filed May 30, 2018 (Document 7) in the above-

28                      captioned case is hereby deemed withdrawn.

     STIPULATION AND ORDER TO WITHDRAW CLAIM
                                                                                                       -2-
 1               3. Claimants are hereby deemed dismissed from the above-captioned case.

 2         IT IS SO ORDERED.

 3   DATED: July 22, 2019.
 4

 5
                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER TO WITHDRAW CLAIM
                                                                                           -3-
